           Case 2:20-cv-00311-JCC-MAT Document 53 Filed 02/12/21 Page 1 of 1




 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE

 7    TIMOTHY MARTIN,

 8                                 Plaintiff,               CASE NO. C20-0311-JCC-MAT

 9           v.
                                                            MINUTE ORDER
10    WASHINGTON STATE DEPARTMENT OF
      CORRECTIONS, et al.,
11
                                   Defendants.
12

13           The following Minute Order is made at the direction of the Court, the Hon. Mary Alice

14   Theiler, United States Magistrate Judge:

15          Plaintiff’s counsel did not sign or date the proposed amended complaint. (See Dkt. 47-1.)

16   Accordingly, the Clerk is directed to STRIKE the amended complaint (Dkt. 52) and counsel for

17   plaintiff is ORDERED to file a signed and dated amended complaint within ten (10) days of the

18   date of this Order. Counsel should also take the opportunity to modify the amended complaint to

19   conform with the Court’s ruling granting in part and denying in part the motion to amend. (See

20   Dkt. 51.)

21          DATED this 12th day of February, 2021.

22                                                  WILLIAM M. MCCOOL, Clerk

23                                              By: s/ Michael Williams
                                                       Deputy Clerk

     MINUTE ORDER
     PAGE - 1
